



COURT OF APPEAL FOR ONTARIO

CITATION: Corbett v. Odorico, 2017 ONCA 887

DATE: 20171121

DOCKET: C62038

Pardu, Trotter and Paciocco JJ.A.

BETWEEN

Sarah Corbett, Scott Corbett, Sam Corbett by his
    Litigation Guardian,
Scott Corbett and William Corbett by his Litigation Guardian, Scott Corbett

Plaintiffs/Respondents

and

Eva Odorico

Defendant/Appellant

Todd J. McCarthy, Michael Switzer and Standford
    Cummings, for the appellant

Allan A. Farrer, for the respondents

Heard and released orally: November 16, 2017

On appeal from the judgment of Justice Charles T.
    Hackland of the Superior Court of Justice, dated March 22, 2016.

REASONS FOR DECISION

[1]

The appellant alleges that certain events at trial led to a miscarriage
    of justice. We do not agree. The events complained of include the following:

1.

leading questions asked by plaintiffs counsel;

2.

mention by plaintiffs counsel that defence had conducted independent
    medical examinations of the plaintiff;

3.

discussion between plaintiffs counsel and the plaintiff after
    cross-examination and before re-examination;

4.

mention that the defendant was insured;

5.

allowing a body shop manager who saw the vehicle immediately after the
    accident and who happened to be the father of the plaintiff to utter an opinion
    about the speed of the vehicle at fault, an estimate significantly lower than
    the plaintiffs own estimate of the speed of the oncoming vehicle. The trial
    judge cautioned the jury to treat this only as evidence suggesting that this
    was more than a minor fender bender.

6.

The trial judges charge excluded the possibility of a zero award of
    general damages. Defence counsel conceded that it was clear that the plaintiff
    was shaken up by the accident and indicated we dont have issue, but the fact
    that His Honour is going to suggest that zero is not appropriate. There was no
    objection to this aspect of the charge.

[2]

None of these events either individually or cumulatively approached
    anywhere near a miscarriage of justice. We see no error in the manner in which
    the trial judge handle these events.

[3]

The appellant also seeks leave to appeal the trial judges decision
    regarding costs. He alleges that the trial judge erred by failing to give
    greater weight to proportionality. There is no dispute that the hours claimed,
    the hourly rate and the disbursements expended were reasonable. The trial judge
    considered all of the relevant factors, including proportionality, a last
    minute admission of liability, the complexity of the matter, the time needed
    for the trial and the conduct of both counsel. We see no error in principle and
    leave to appeal costs is dismissed.

[4]

Appeal dismissed. Costs to the respondent in the agreed amount fixed at
    $15,000 including disbursements and HST.

G. Pardu
    J.A.

G.T.
    Trotter J.A.

David Paciocco J.A.


